Bill in Equity. — The plaintiff claimed by a deed of conveyance from Bradley, whose claim is founded on the following entry of a pre-emption right: "No. 370, March 23, 1784, Edward Bradley enters a pre-emption of 640 acres of land, lying on the head of a branch that runs into Stone's River, about one mile above the Station, including the Cave spring on the north side of the trace marked E B," upon which a survey was made August 10, 1790, and a grant issued November 27, 1790, No. 348. The plaintiff claims the land, a view of which is exhibited in the annexed plat by the lines A B C D E F G H I. The defendants contended that the plaintiff's claim did not cover the land included within the lines H I J K, and if it did, that the plaintiff could not hold consistently with the principles of law, against the claim of the defendants.
The defendants claim, by virtue of a military warrant, No. 1984, entered in the name of Thomas M'Crory, assignee of Jonas Reaby, 640 acres of *Page 9 
land, "lying on the west side of Stone's River on the upper side of the first big branch, above the old Station, running up the river and

west;" entered December 31, 1785, which was surveyed on the first day of April, 1786, and represented by the lines, J K L M, upon which a grant issued on the 10th of July, 1788. The defendant (M'Crory), sold that part of the land now in dispute, to the defendant, Gillaspie, with, other lands adjoining. The lines E N O H represent Wm. Moore's pre-emption.
The jury have found that the land in contest is included in the survey of Bradley; the only question is, whether Bradley, or those who claim under him, can hold the land under the entry. It appears that M'Crory not only surveyed, but that he got his grant before Bradley surveyed.
This, we believe, does not deprive Bradley of any advantage which the law gave him on account of his having the oldest entry. The surveyor is directed, by law, to survey the oldest entry first, and if he does actually survey a younger entry before an older, it should not place the first enterer in a worse situation.
Bradley's survey was bounded by older claims — by Buckhannan's, Todd's, and M'Murray's. His running into Moore's made no difference to M'Crory; for it does not appear that he got his quantity, including the interference with Moore. Whatever distance the surveyor might think proper to run Bradley's claim to the west of the spring, did not injure M'Crory; he is therefore not competent to an objection on *Page 12 
this account. The most proper point of view, in which to consider this question as it respects the objections of M'Crory, is whether Bradley could include this land, by running an oblong east from his spring, barely taking it in; he certainly might, for it is but 450 poles from the spring to the river. This is the most favorable point of view, in which it can be considered, for the claim of M'Crory. An oblong would have included it, and inasmuch as the part of Bradley's claim, which lies to the west of the spring, does not interfere with M'Crory, his claim can derive no validity from this source.1
The defendant must convey to the plaintiff.
NOTE. — As early as 1798 our courts applied the equitable remedy in actions of ejectment, by permitting the party having the oldest entry to give it in evidence, and holding that he should stand in the same situation at law, as if his grant had issued on the day he made his entry. 1 Tenn. 201, 419, 427; Cooke, 27.
At first, this doctrine was sustained in argument, by supposing that the Acts of 1786, 20. and 1787, 23, 1, authorized the entry to be given in evidence in ejectment, 1 Tenn. 9. But it was soon observed that these acts are mostly declaratory of the meaning of the Acts of 1777, 1, and 1783, 2, which themselves import nothing less, than that the first enterer shall be the grantee, on the ground of his being from the date of the entry, a purchaser of the land by actual payment of the prescribed consideration into the State treasury through the medium of the entry taker. 1 Tenn. 413; Cooke, 27. See Meigs's Dig. § 1210. — ED.
1 ORIGINAL NOTE. — The defendants produced John Buckhannan, the surveyor or both Bradley's and M'Crory's claims, to prove what he INTENDED in making Bradley's survey.
Sed Per Curiam. The survey is matter of record, which speaks for itself. It would be of dangerous consequence to admit the proof now offered. We cannot admit the surveyor to explain his own act, so as to contradict the record.
In this case it was contended on the part of the defendants, that agreeably to the decision at Jonesborough, some years ago, the bill ought to be dismissed, as the plaintiff had his remedy at law.
Sed Per Curiam. Before the passage of the Act of 1786, c. 20, the plaintiff had his remedy in equity, and it is not taken away by this act. He has an election to bring his suit at law or in equity.
The principle of this case does not accord with the decisions in Kentucky, as laid down in Hughes's and Hardin's Reports, but is conformable to the verdicts of juries acquiesced in by our courts, and is agreeable to the manner of running out lands by surveyors in this State, previous to the compact with North Carolina in 1803. This decision is also conformable to the practical construction put on the land laws by the citizens of North Carolina, as appears from the following certificate of Col. Christmas, the principal surveyor of the first district, who was appointed a surveyor in North Carolina immediately after the passage of the land law, of 1777, and acted as such, within the limits of what is now three counties in that State; he continued in the exercise of that office from the year 1778 till about the year 1793. His observations are, that "according to the usage of citizens of North Carolina, from the year 1777, under their entry laws, an entry calling to adjoin some notorious line, or for some notorious point to be included, was considered as special enough. That agreeable to the usage of surveyors in North Carolina, from the year 1777, they surveyed the oldest entries first, when they interfered with or lay contiguous to younger ones; that according to said usage, when they surveyed an entry having a special call, and not restrictive as to boundaries, and could not survey it in a square or oblong on account of older claims, they bounded their surveys on such older claims in any form to the cardinal points, taking care to embrace the quantity of land called for in the entry. It was also the common usage among surveyors in North Carolina, to survey the oldest entries first, to include the quantities called for in the entries by running into any contiguous lands which were not appropriated previously to the entries to be surveyed; and in making such surveys the square or oblong form was departed from when constrained to do so by older claims. In making surveys in North Carolina on younger entries, it was also the usage of surveyors, from the year 1777, to run out such younger entries, so as not to interfere with an older entry, or first survey, let the calls of the younger entries be what they might. It was also common for surveyors to call on the enterer to show the land entered, and permit him to point out such beginning as he desired, taking care however to comply with the specialties called for in the entry. WM. CHRISTMAS."
"I surveyed in several counties in the State of North Carolina, from the year 1794, until the year 1804, and in making surveys by virtue of entries, I was governed generally by the principles above stated. JOHN STROTHER."
As to the effect of usage and precedents in law, vide 16 Vin. Ab. tit. precedents; Jenk. Cent. 162, pl. 9; 1 Call. 210; Maryland Reports, 67, 86, 131, 212; 2 Mass. 477; and the opinion of Ch. J. Parker, in 1 P. Williams, 399, 452. The rule laid down by Edwards, Ch. J., in delivering the opinion of the Court of Appeals in Kentucky, appears to be the correct one, "that the principles of the statute law, and not the general principles of equity, must govern courts of equity in deciding on land claims. Decisions of courts of equity must have for their basis the meaning and spirit of the land laws." See Hardin, 472.